Citation Nr: 1002939	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for residuals of a fracture of the right ring finger.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right elbow disorder.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left elbow disorder.

4.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left great toe disorder.

5.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right knee disorder and, if so, whether service 
connection is warranted.

6.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left knee disorder and, if so, whether service 
connection is warranted.

7.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right hand disorder and, if so, whether service 
connection is warranted.

8.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a left hand disorder and, if so, whether service 
connection is warranted.

9.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a spine disorder and, if so, whether service connection 
is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Board notes that an October 2007 rating decision 
determined that new and material evidence had not been 
received to reopen the Veteran's claims of entitlement to 
service connection for bilateral hand, bilateral knee, and a 
spine disorder.  Thereafter, the Veteran submitted another 
claim in November 2007, within one year of the October 2007 
denial.  The November 2007 claim was adjudicated in the June 
2008 rating decision.  However, in connection with the 
Veteran's November 2007 claim, additional treatment records 
and statements from the Veteran's private physician, Dr. 
Thompson, were obtained.  Such reflect current complaints 
relevant to the Veteran's claimed disorders as well as 
opinions regarding the etiology of such disorders.  As set 
forth in 38 C.F.R. § 3.156(b), when new and material evidence 
is received prior to the expiration of the appeal period, it 
will be considered as having been filed in connection with 
the claim which was pending at the beginning of the appeal 
period.  As evidence accompanying the Veteran's November 2007 
claim qualifies as new and material evidence, such must be 
considered as part of his August 2007 claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999).  

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in July 2009; a transcript of that hearing is 
associated with the claims file.  

In connection with the Veteran's July 2009 Board hearing, he 
submitted additional evidence consisting of a February 2009 
record from the Mayo Clinic.  Additionally, in August 2009, 
he submitted a July 2009 statement from Dr. Thompson.  
Waivers of agency of original jurisdiction (AOJ) 
consideration accompanied the submission of both sets of 
evidence.  See 38 C.F.R. § 20.1304.  Therefore, the Board may 
properly consider the newly received evidence.


FINDINGS OF FACT

1.  In a July 2009 statement, prior to the promulgation of a 
decision in the appeal, the Veteran requested that his appeal 
with regard to the issues of whether new and material 
evidence has been received in order to reopen claims of 
entitlement to service connection for residuals of a fracture 
of the right ring finger, a right elbow disorder, and a left 
elbow disorder be withdrawn.

2.  In a final decision issued in April 1989, the RO denied 
service connection for multiple joint pain, to include the 
knees, hands, and spine, and a fracture of the left great 
toe.

3.  Evidence added to the record since the final April 1989 
RO denial is cumulative and redundant of the evidence of 
record at the time of such decision and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a left great toe disorder.

4.  Evidence added to the record since the final April 1989 
RO denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for bilateral knee, bilateral hand, and 
spine disorders.

5.  Resolving all doubt in the favor of the Veteran, right 
knee patellofemoral syndrome is related to his military 
service, to specifically include his July 1985 in-service 
treatment for chronic diffuse arthralgias.

6.  Resolving all doubt in the favor of the Veteran, left 
knee patellofemoral syndrome is related to his military 
service, to specifically include his July 1985 in-service 
treatment for chronic diffuse arthralgias.

7.  Resolving all doubt in the favor of the Veteran, right 
hand tendonitis/tenosynovitis is related to his military 
service, to specifically include his July 1985 in-service 
treatment for chronic diffuse arthralgias.

8.  Resolving all doubt in the favor of the Veteran, left 
hand tenosynovitis is related to his military service, to 
specifically include his July 1985 in-service treatment for 
chronic diffuse arthralgias.

9.  Resolving all doubt in the favor of the Veteran, chronic 
lumbosacral, thoracic, and cervical strain is related to his 
military service, to specifically include his July 1985 in-
service treatment for chronic diffuse arthralgias.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the 
issues of whether new and material evidence has been received 
in order to reopen a claim of entitlement to service 
connection for residuals of a fracture of the right ring 
finger, a right elbow disorder, and a left elbow disorder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The April 1989 RO decision that denied service connection 
for multiple joint pain, to include the knees, hands, and 
spine, and a fracture of the left great toe is final.  38 
U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009)].

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
great toe disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for bilateral 
knee, bilateral hand, and spine disorders.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  Right knee patellofemoral syndrome was incurred during 
the Veteran's active duty military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  Left knee patellofemoral syndrome was incurred during the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.  Right hand tendonitis/tenosynovitis was incurred during 
the Veteran's active duty military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

8.  Left hand tenosynovitis was incurred during the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

9.  Chronic lumbosacral, thoracic, and cervical strain was 
incurred during the Veteran's active duty military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a fracture of the right ring finger and 
bilateral elbow disorders

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In a July 2009 statement, the Veteran withdrew his appeal 
regarding the issues of whether new and material evidence has 
been received in order to reopen claims of entitlement to 
service connection for residuals of a fracture of the right 
ring finger, a right elbow disorder, and a left elbow 
disorder.  Hence, there remain no allegations  of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to these issues and they are dismissed.

Bilateral knee disorders, bilateral hand disorders, a spine 
disorder, and a left great toe disorder  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of 
entitlement to service connection for bilateral knee 
disorders, bilateral hand disorders, and a spine disorder and 
grant service connection for such disorders herein 
constitutes a complete grant of the benefits sought on 
appeal, no further action is required to comply with the VCAA 
and the implementing regulations.

Pertinent to the Veteran's application to reopen his claim of 
entitlement to service connection for a left great toe 
disorder, a March 2008 letter, sent prior to the initial 
unfavorable RO decision issued in June 2008, advised the 
Veteran that such claim was previously denied in an April 
1989 decision because the evidence of record failed to show a 
current disability or that such was incurred in service.  The 
Veteran was also advised of the need to submit new and 
material evidence in order to reopen his claim and was 
provided with the definition of new and material evidence.  
The March 2008 letter further informed him of the information 
and evidence necessary to substantiate his underlying service 
connection claim.  As such, the Board finds that the March 
2008 letter complied with the notice requirements as 
articulated in Kent, supra.  The Veteran was also advised of 
his and VA's respective responsibilities in obtaining the 
evidence and information necessary to support his claim as 
well as the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as private treatment records have 
been obtained and considered.  The Veteran has not identified 
any additional, outstanding records necessary to decide his 
pending appeal.  

The duty to assist also includes obtaining a medical 
examination or opinion when necessary to decide the claim.  
The Board notes that the VCAA and its implementing 
regulations include clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who attempts to 
reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the claimant, but, prior to reopening a claim, there is no 
duty to obtain a VA medical examination or opinion.  As the 
Veteran's claim is not reopened herein, there is no 
obligation on the part of VA to provide a medical examination 
or opinion in connection with his appeal.  Even so, he was 
provided with a VA examination in December 2008.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his July 2009 Board hearing and in documents of record, 
the Veteran contends that, during his military service, he 
participated in rigorous physical activity and
was treated for arthralgias of various joints.  He alleges 
that the type of pain, stiffness, and soreness he experienced 
in his joints while on active duty has persisted to the 
present time.  As such, the Veteran claims that service 
connection is warranted for bilateral knee, bilateral hand, 
spine, and left great toe disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, to include arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

By way of background, the Veteran filed his original claim of 
entitlement to service connection for arthritis of the 
bilateral knees, bilateral hands, and spine and a fracture of 
the left great toe in July 1987.  In a rating decision issued 
in May 1988, the RO denied service connection for such 
disorders because the Veteran failed to report for his 
scheduled orthopedic evaluation.  He was advised that, if he 
would be willing to report for an examination, his claim 
would be reevaluated.  Thereafter, the Veteran reported for a 
scheduled VA examination.

As such, in a rating decision issued in April 1989, the RO 
denied service connection for multiple joint pain, to include 
the knees, hands, and spine, and fracture of the left great 
toe.  The RO considered the Veteran's service treatment 
records and August 1987 and January 1989 VA examinations.  
His service treatment records were noted to reflect that, in 
July 1985, he was treated for chronic diffuse arthralgias of 
undiagnosed cause; however, no complaints were recorded on 
his discharge physical examination.  Such records were 
observed to be negative for any injury to the left great toe.  
On VA examination, all joints were noted to have normal range 
of active and passive motion without pain or instability.  
There was also no evidence of any arthritic process.  As 
such, the RO denied service connection for multiple joint 
pain, to include the knees, hands, and spine, and fracture of 
the left great toe on the basis that such disorders were not 
shown in service or on the last examination.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In April 1989, the Veteran was advised of the decision and 
his appellate rights.  No further communication was received 
from the Veteran until August 2007 and November 2007, when VA 
received his application to reopen his claims for service 
connection for bilateral knee, bilateral hand, and spine 
disorders and a left great toe disorder, respectively.  
Therefore, the April 1989 rating decision is final.  38 
U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claims of 
entitlement to service connection for bilateral knee, 
bilateral hand, and spine disorders and a left great toe 
disorder in August 2007 and November 2007, respectively, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Pertinent to the Veteran's application to reopen his claim of 
service connection for a left great toe disorder, since the 
April 1989 rating decision, additional evidence consisting of 
private treatment records, a December 2008 VA examination, 
and the Veteran's lay testimony has been received.  However, 
for the reasons expressed below, the Board finds that such 
evidence is cumulative and redundant of the evidence of 
record at the time of the April 1989 decision and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for a left great toe 
disorder.

In this regard, the Board observes that the April 1989 rating 
decision denied service connection on the basis that the 
Veteran's service treatment records as well as post-service 
VA examinations failed to show a current disability that was 
related to his military service.  Evidence received 
subsequent to the April 1989 decision shows that, in August 
2005, the Veteran reported that his left great toe was struck 
with a fastball and a hematoma was diagnosed.  However, at 
the December 2008 VA examination, there was no objective 
evidence of any left great toe abnormality.  In this regard, 
such reveals that physical evaluation and X-rays were 
negative.

The Board is cognizant of the Court's holding in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007), which provides that 
the requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  However, in the 
instant case, the Board finds that the evidence reflects that 
the Veteran had an acute injury to the left great toe in 
August 2005, resulting in a hematoma, that resolved by the 
time of the December 2008 VA examination as such revealed no 
abnormality of his left great toe.

Moreover, the December 2008 VA examiner determined that the 
Veteran's left great toe disorder is not in any way related 
to, caused by, or worsened by his time in service as the 
record reflects that he sustained direct trauma in August 
2005, approximately 20 years after his service discharge, and 
such was the first record reflecting complaints about the 
toe.  Therefore, while the evidence shows that the Veteran 
had a hematoma of his left great toe in August 2005, the 
Board finds that the probative evidence of record reveals 
that such resolved and he does not have a current disability 
of the left great toe that is related to his military 
service.  

The Board also observes that the Veteran has contended on his 
own behalf that he has a left great toe disorder that is 
related to his military service.  However, the Veteran is not 
competent or qualified, as a layperson, to render an opinion 
concerning medical causation.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In this regard, the Veteran, as a 
layperson, lacks the competency to diagnose or opine on the 
etiological cause of his claimed left great toe disorder.  
Moreover, to the extent that he has contended a continuity of 
symptomatology of such disorder since service, the Board 
finds that the probative value of such allegation is 
outweighed by the lack of contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  
Furthermore, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the April 
1989 rating decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for a left great toe 
disorder.  As such, the Board finds that the evidence 
received subsequent to the April 1989 rating decision is not 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for a left great toe 
disorder have not been met.  

Relevant to the Veteran's application to reopen his claims of 
service connection for bilateral knee, bilateral hand, and 
spine disorders, since the April 1989 rating decision, 
evidence demonstrating current diagnoses has been received.  
Specifically, at the December 2008 VA examination, he was 
diagnosed with right hand tendonitis or tenosynovitis, left 
hand tenosynovitis, bilateral knee patellofemoral syndrome, 
and chronic lumbosacral, thoracic, and cervical strain.  
Additionally, opinions from Dr. Thompson and the December 
2008 VA examiner addressing the etiology of the Veteran's 
claimed disorders has been received.  Therefore, Board 
concludes that the evidence received since the prior final 
denial is new in that it was not previously of record.  It is 
material because it is not cumulative and redundant of the 
evidence of record at the time of the prior denial.  The 
newly received evidence reflects that the Veteran has current 
diagnoses of bilateral knee, bilateral hand, and spine 
disorders.  Additionally, the recently received evidence 
addresses the etiology of such disorders.  Therefore, the 
Board finds that the new evidence tends to prove a previously 
unestablished fact necessary to substantiate the underlying 
claims of service connection for bilateral knee, bilateral 
hand, and spine disorders.  Consequently, the newly received 
evidence raises a reasonable possibility of substantiating 
the Veteran's claims.  Accordingly, the claims of entitlement 
to service connection for bilateral knee, bilateral hand, and 
spine disorders are reopened.  As such, the Board will now 
consider the merits of the Veteran's claims.

The Veteran's service treatment records reflect that he was 
treated for chronic diffuse arthralgias in July 1985.  
Specifically, it was noted that he sought treatment for 
chronic recurrent arthralgias in his fingers, lower back, and 
knees.  It was also observed that he complained of stiffness 
in his hands and wrist with pain at different times during 
the day.  Following a physical examination, the initial 
assessment was diffuse arthralgias and possible early 
rheumatoid arthritis.  Additional testing revealed that the 
rheumatoid factor and nuclear factor were negative.  CBC 
(complete blood count) was within normal limits.  The 
assessment was "?" and rule out allergies.

An August 1987 VA examination reflects complaints of 
generalized joint pain.  Following a physical examination, 
the examiner found no significant physical impairment noted 
"now."  Upon VA examination in January 1989, the Veteran 
reported stiffness, pain, and loss of motion in joints 
located in the neck, back (upper, lower, and middle), 
fingers, and knees.  Upon physical examination, no 
abnormalities were noted.  No diagnoses relevant to the 
Veteran's bilateral knees, bilateral hands, or spine were 
provided.

Post-service treatment records reflect that, in March 1996, 
the Veteran complained of pain in his left knee after playing 
golf.  Knee strain was diagnosed.  On a June 1999 Medical 
History form, the Veteran reported pain and stiffness in his 
joints.  He specifically indicated that his joints were a 
problem.  In July 1999, the Veteran complained of bilateral 
knee pain.  A January 2008 X-ray of the right hand, cervical 
spine, right knee, and left knee were negative.  September 
2007, January 2008, and March 2008 treatment records reflect 
pain in the Veteran's fingers, upper and lower back, and both 
knees, which he indicated began during his military service.  
The assessment was arthritis of multiple sites.

A February 2008 letter from Dr. Edwards reflects that the 
Veteran had over 20 years of pain and soreness, with some 
stiffness, involving his knees, proximal interphalangeal 
(PIP) joints, and back.  Dr. Edwards noted that all of the 
Veteran's laboratory studies had been normal or negative, and 
examination showed slight enlargement of the PIP joints.  The 
Veteran's knees were also observed to be slightly crepitant 
with passive range of motion, but there was no active 
synovitis.  Dr. Edwards stated that, clinically, the Veteran 
had probable early osteoarthritis and there was the 
possibility of a spondyloarthropathy.  

At a December 2008 VA examination, the examiner diagnosed 
right hand tendonitis or tenosynovitis, left hand 
tenosynovitis, bilateral knee patellofemoral syndrome, and 
chronic lumbosacral, thoracic, and cervical strain.  The 
examiner noted that X-rays of the spine, hands, and knees 
were normal.  He further indicated that the X-rays were not 
consistent with a 20+ year history of progressive, even 
slowly progressive, arthritis.

A February 2009 summary of a medical evaluation of the 
Veteran at the Mayo Clinic reflects that he had a many year 
history of arthralgias; however, there was no history of 
physical findings that would suggest an underlying 
inflammatory connective tissue disease.  Such was confirmed 
by laboratory and other radiographic studies.  It was noted 
that the Veteran had mechanical knee pain with patellofemoral 
crepitus, peripatellar tenderness, and some early 
patellofemoral osteoarthritis.  Additionally, it was reported 
that he had cervical spine degenerative disease with 
mechanical and myofascial pain.  It was also observed that he 
had more diffuse arthralgias.  

The Board has first considered whether service connection is 
warranted for arthritis on a presumptive basis.  However, the 
record fails to show that the Veteran manifested such to a 
degree of 10 percent within the one year following his 
service discharge in May 1987.  In fact, the evidence is in 
conflict as to whether the Veteran currently has arthritis.  
While some physicians seem to indicate that his disorders may 
be classified as osteoarthritis, all X-rays have been 
negative.  As such, presumptive service connection is not 
warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The Board has next considered whether service connection for 
bilateral knee, bilateral hand, and a spine disorder is 
warranted on a direct basis.  In this regard, the Board 
observes that the Veteran has current diagnoses of right hand 
tendonitis/tenosynovitis, left hand tenosynovitis, bilateral 
knee patellofemoral syndrome, and chronic lumbosacral, 
thoracic, and cervical strain.  Additionally, he was treated 
during his military service for chronic diffuse arthralgias.  
The Veteran has also presented competent and credible 
evidence of continuity of symptomatology since his military 
service.  In this regard, he testified at his July 2009 
hearing that the type of pain, stiffness, and soreness he 
experienced in his joints while on active duty has persisted 
to the present time.

There are conflicting medical opinions of record addressing 
the etiology of the Veteran's claimed bilateral knee, 
bilateral hand, and spine disorders.  Specifically, a 
September 2007 letter from Dr. Thompson reflects that the 
Veteran has had knee, back, and hand pain for over 25 years, 
which the Veteran indicated were the same issues that he had 
been treated for while on active duty.  Dr. Thompson opined 
that it was as likely as not that the Veteran's current joint 
pains and stiffness were related to the issues treated on 
active duty.  In a March 2008 letter, Dr. Thompson again 
noted that Veteran had knee, back, and hand pain for over 25 
years, which he reported were the same issues for which he 
was treated while on active duty.  Dr. Thompson indicated 
that the Veteran had numerous X-rays and had seen a 
rheumatologist who had ruled out any genetic or inflammatory 
causes for his pain/arthritis.  Dr. Thompson further opined 
that it was likely as not that the Veteran's current 
disorders were related to his military service, noting that 
years of hard work on very hard surfaces could be responsible 
for such disorders.
In a July 2008 statement, Dr. Thompson indicated that he had 
reviewed the Veteran's military medical records dating back 
to 1981.  He noted that it was clear that the Veteran had 
complained of multiple site arthralgias on numerous occasions 
and had been presumptively diagnosed with early rheumatoid 
arthritis.  Dr. Thompson stated that it was clear that the 
Veteran's current joint pains and stiffness were identical to 
those treated while on active duty.  He further indicated 
that years of hard work on very hard surfaces could be 
responsible for such disorders.  

The December 2008 VA examiner, after a full review of the 
claims file, a discussion with the Veteran, and a physical 
examination, opined that the Veteran's bilateral knee 
disorders, bilateral hand disorders, and lumbar, thoracic, 
and cervical spine disorders are not in any way caused by, 
related to, or aggravated by his military service.  In 
reaching this conclusion, the examiner noted that medical 
records failed to show any complaints referable to the 
bilateral knees, bilateral hands, neck, or back between the 
January 1989 VA examination and September 2007, with the 
exception of a March 1996 complaint referable to the left 
knee after playing golf.   

In a July 2009 statement, Dr. Thompson indicated that he had 
reviewed the December 2008 VA examination report and 
disagreed with the findings as there were complaints of 
osteoarthritis symptoms of the Veteran's fingers, hands, low 
back, and knees while in service and his recent visit to the 
Mayo Clinic indicates that he may have osteoarthritis.  Dr. 
Thompson stated that he believed that such disorders should 
be service-connected because there is proof of complaints 
during service and that the punishment servicemen's joints 
take on a day-to-day basis can cause premature wear over the 
years.  Dr. Thompson indicated that the fact that the Veteran 
did not complain about it during a period of his life where 
he was not overusing his joints was not surprising and would 
not, in his opinion, preclude service association.  He also 
reported that the fact that the Veteran had advanced symptoms 
at 47 years old speaks to the acceleration of the process 
caused by overuse at an early age.  

The Board notes that both the VA examiner and Dr. Thompson 
reviewed the full record, discussed the Veteran's history, 
and performed physical examinations.  However, the VA 
examiner's opinion seems to be based largely in part on the 
fact that the medical records are negative for complaints 
regarding the Veteran's bilateral knees, bilateral hands, and 
spine from January 1989 until September 2007, with the 
exception of a March 1996 complaint referable to the left 
knee after playing golf.  The Court has held that while the 
lack of contemporaneous medical records may be a fact that 
the Board can consider and weigh against a Veteran's lay 
evidence, the lack of such records does not, in and of 
itself, render lay evidence not credible.  See Buchanan, 
supra.  In this regard, the Board again notes that the 
Veteran has presented competent and credible evidence of 
continuity of symptomatology since his military service.  

Based on the foregoing, the Board will resolve all reasonable 
doubt in favor of the Veteran and find that his diagnosed 
bilateral knee patellofemoral syndrome, right hand 
tendonitis/tenosynovitis, left hand tenosynovitis, and 
chronic lumbosacral, thoracic, and cervical strain are 
related to his military service, to specifically include his 
July 1985 in-service treatment for chronic diffuse 
arthralgias.  Therefore, the Board finds that service 
connection is warranted for such disabilities.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


ORDER

The appeal as to the issues of whether new and material 
evidence has been received in order to reopen claims of 
entitlement to service connection for residuals of a fracture 
of the right ring finger, a right elbow disorder, and a left 
elbow disorder is dismissed.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a left great toe disorder is denied.

New and material evidence having been received, the appeal to 
reopen claims of entitlement to service connection for 
bilateral knee, bilateral hand, and spine disorders is 
granted.

Service connection for right knee patellofemoral syndrome is 
granted.

Service connection for left knee patellofemoral syndrome is 
granted.

Service connection for right hand tendonitis/tenosynovitis is 
granted.

Service connection for left hand tenosynovitis is granted.

Service connection for chronic lumbosacral, thoracic, and 
cervical strain is granted.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


